Citation Nr: 1124280	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  09-46 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a left leg disability, other than reflex sympathetic disorder of the left leg.

2.  Entitlement to service connection for a right leg disability.

3.  Entitlement to service connection for a left knee disability, other than reflex sympathetic disorder of the left leg, to include as secondary to service-connected residuals of stress fractures of the feet with degenerative changes of the right foot and mild disc bulging at L3-L4.

4.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected residuals of stress fractures of the feet with degenerative changes of the right foot and mild disc bulging at L3-L4.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America    
ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March to July 2007.

These matters come before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO denied entitlement to service connection for bilateral stress fractures of the knees and bilateral shin splints.  Jurisdiction over the Veteran's claims has remained with the RO in Buffalo, New York.

In a November 2009 Decision Review Officer decision (DRO), the DRO granted service connection for reflex sympathetic disorder of the left leg, effective July 13, 2007.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

A January 2008 examination report from Daniel Alexander, M.D. indicates that the Veteran reported right leg pain.  Also, he has reported that he has been diagnosed as having stress fractures of the knees and shin splints.  Thus, there is competent evidence of current right knee and right leg disabilities.

There is evidence that the Veteran's right knee problems may have pre-existed his service.  A November 1998 private treatment record reveals that he was treated for mild patellar apprehension of the right knee and crepitus of the lower lateral pole.  He was diagnosed as having probable patellofemoral syndrome of the right knee.  However, his January 2007 entrance examination reveals that there were no right knee abnormalities at the time he entered service and he is presumed sound.  38 U.S.C.A. § 1111 (West 2002).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2010).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. §§ 1137, 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).

The Veteran has reported that while in service he tripped and struck his knees on concrete and that he began to experience right knee pain at that time.  Thus, there is evidence of possible in-service aggravation of a possible pre-existing right knee disability.  

As for the right leg, a May 2007 Medical Board report dated approximately one month prior to the Veteran's service connection claim reflects that a bone scan revealed a stress fracture of the right medial tibial plateau and an increase in the right distal tibia.

In sum, there is competent evidence of current right knee and leg disabilities, medical evidence that a possible pre-existing right knee disability may have been aggravated by service, and evidence that a current right leg disability may be related to in-service right leg problems.  Examinations are needed to determine whether the Veteran has current right knee and leg disabilities, to obtain a medical opinion as to whether any pre-existing right knee disability was aggravated by service or whether any current right knee disability is otherwise related to a disease or injury in service, and to obtain a medical opinion as to the etiology of any current right leg disability.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2010).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R.
§ 3.159(c)(4).  

An October 2007 VA examination report reveals that the Veteran reported that he was applying for Social Security Administration (SSA) disability benefits for an unspecified disability.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and may be relevant.

In August 2008, the Veteran submitted a signed "Authorization and Consent to Release Information" form (VA Form 21-4142) indicating that he received treatment for leg problems at Finger Lakes Bone and Joint Center (Finger Lakes) in Geneva, New York.  In a letter addressed to Finger Lakes dated in October 2008, the agency of original jurisdiction (AOJ) requested all available treatment records for complex regional pain syndrome of the left leg.  Finger Lakes subsequently submitted a January 2008 examination report pertaining to back and leg problems.  However, the report alludes to the fact that the Veteran had received previous treatment at that facility, as it is noted that the Veteran was returning due to a new medical problem.

Furthermore, the AOJ only requested records pertaining to treatment for complex regional pain syndrome of the left leg  and no request was made for records pertaining to treatment for any right leg problems.  Thus, a remand is necessary to attempt to obtain any additional relevant treatment records from Finger Lakes.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  All efforts to obtain these records must be documented in the claims file.  

If these records are unavailable, this must also be documented in the claims file and the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claims, and he should be notified to submit any additional records that are in his possession.  All such notification must be documented in the claims file.

2.  The AOJ should take all necessary steps to obtain and associate with the claims file all treatment records for bilateral leg and knee disabilities from Fingerlakes Bone and Joint Center in Geneva, New York.

All efforts to obtain these treatment records should be documented in the claims file.  If these records are unavailable, the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim and he should be advised to submit any records in his possession.  All such notification should be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

3.  After any evidence received from SSA and any additional treatment records have been associated with the Veteran's claims file, schedule him for a VA examination to determine the etiology of any current right leg disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as
likely as not (50 percent probability or more) that any current right leg disability had its onset in service or is otherwise the result of a disease or injury in service.

The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  After any evidence received from SSA and any additional treatment records have been associated with the Veteran's claims file, schedule him for a VA examination to determine whether any current right knee disability was incurred or aggravated in service.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether any current right knee disability clearly and unmistakably pre-existed service and, if so, whether the disability was clearly and unmistakably not aggravated (underwent no permanent increase in disability) in active service beyond the normal progression of the disease. 

If any current right knee disability did not clearly and unmistakably pre-exist service, and was clearly and unmistakably not aggravated in service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current right knee disability had its onset in service or is the result of a disease or injury in service. 

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that any current right knee disability was either caused or aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by the Veteran's service-connected residuals of stress fractures of the feet with degenerative changes of the right foot and/or mild disc bulging at L3-L4.  The amount of any aggravation should be quantified, if possible. 

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


